



COURT OF APPEAL FOR ONTARIO

CITATION: Rana v. Unifund Assurance Company, 2016 ONCA 756

DATE: 20161013

DOCKET: M46544

(C61998)

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Kris Rana

Responding Party (Appellant)

and

Unifund Assurance Company

Moving Party (Respondent)

Christina Martin, for the moving party

Kris Rana, self-represented

Heard and released orally: September 30, 2016
    (by teleconference)

ENDORSEMENT

[1]

The telephone motion(s) scheduled for today are proving unworkable due
    to apparent bad connections.  The motion(s) are adjourned to October 28, 2016
    at 10:00 a.m.  The moving party, Unifund, may appear by telephone or in person,
    as they prefer. Ms. Rana should appear in person, as she is experiencing
    apparent connection issues.

[2]

The Registrar of the court is to forward a copy of this endorsement to
    Ms. Rana.  Unifund may file its appeal material within 7 days following
    disposition of the motion(s), if required.

[3]

Costs reserved to panel hearing the motion(s).

Janet
    Simmons J.A.

H.S.
    LaForme J.A.

"G.
    Pardu J.A."


